Citation Nr: 1338365	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  09-18 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from February 1967 to 
February 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  A hearing loss disability of either ear was not manifested in service; sensorineural hearing loss (SNHL) was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss disability is related to an event, injury, or disease in service.

2.  The Veteran's tinnitus was not manifested in, and is not shown to be related to, his service.


CONCLUSIONS OF LAW

1. Service connection for bilateral hearing loss disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2. Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi 18 Vet. App. 112, 120-21 (2004).  VCAA notice requirements apply to all five elements of a service connection claim:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A July 2007 letter, prior to the initial adjudication of the claims, notified the Veteran of the evidence needed to substantiate his claims for service connection, informed him that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was responsible for providing any necessary releases [for private records] and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed of how ratings and effective dates are assigned and was given examples of the evidence he could submit.  The Board finds that VA has fulfilled its VCAA-mandated notification duty.

The Veteran's service treatment records (STRs) and VA treatment records have been secured for the record.  He was afforded a VA examination in July 2008.  The Board finds that the resulting examination report is adequate for rating purposes, as it reflects review of the record and contemplates the relevant medical evidence and lay assertions therein and includes notation of all pertinent clinical findings.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  The Board finds that VA's duty to assist in met.
Factual Background, Legal Criteria, and Analysis

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, there must be evidence of a present disability; evidence of an in-service incurrence or aggravation of a disease or injury; and evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Organic diseases of the nervous system (to include SNHL) may be service-connected on a presumptive basis if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that is has reviewed all of the evidence in the Veteran's claims file, as well as VA's electronic data storage system, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

The Veteran claims his hearing loss and tinnitus resulted from noise trauma sustained in service.  His DD 214 reflects that his occupational specialty in service was cook.  

The Veteran's STRs are silent for any complaints of, or treatment for hearing loss or tinnitus.  They show that on service pre-induction examination audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20

15
LEFT
15
5
20

10

[Service audiometry prior to November 1, 1967 (unless otherwise specified) is presumed to be reported in ASA values.  The numbers stated in the chart above reflect conversions of the ASA values to the current ISO standard values, made for comparison purposes.]  .  

On the service separation audiometry revealed that  puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10

10
LEFT
0
5
10

5
On May 2007 private audiological evaluation the Veteran was found to have moderate sloping to severe SNHL in each ear.  He also reported tinnitus in the right ear and a history of noise exposure.

On a July 2008 VA audiological evaluation, the examiner interviewed the Veteran and reviewed the claims file.  The examiner noted the May 2007 private audiology report and the Veteran's history of working as a drill press operator from 1976 to 1980 without hearing protection.  The Veteran also reported an incident in service when he was 75 feet from a landmine explosion; he denied having bleeding or drainage from the ear or hearing loss at that time.  He reported the onset of tinnitus occurred gradually over the years. 

 On July 2008 VA audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40
45
45
LEFT
30
25
40
55
50

The average puretone thresholds were 40 decibels, right ear was average and 43 decibels, left.  Speech recognition was 96 percent in the right ear, and 94 percent in the left.  The diagnosis was mild to moderately severe SNHL in each ear.  

The examiner opined that the Veteran's hearing loss and tinnitus were less likely related to service and more likely related to age and vocational noise exposure.  The examiner conceded the Veteran's report of acoustic trauma from a landmine explosion in service, but noted that by his own account, the Veteran was over 75 feet away from the explosion and did not have a hearing loss immediately following.  The examiner cited the National Institute of Medicine's Landmark Study on Military Noise Exposure which found that noise-induced hearing loss would be unlikely to have a delayed onset or be progressive or cumulative.  The examiner concluded that in light of the lengthy postservice interval ( 37 years) before the Veteran reported a hearing loss and his interim occupation working with drill presses, it was more likely that his hearing loss and tinnitus are related to his age and vocational and avocational noise exposure.  

It is not in dispute that the Veteran now has bilateral hearing loss and tinnitus.  The hearing loss (by VA standards) was confirmed by July 2008 VA audiometry examination; and tinnitus is a disability the existence of which is essentially established by subjective complaints (the record provides no reason to doubt the Veteran's accounts that he has tinnitus).  However, as neither disability is shown (or alleged) to have been manifested in service and SNHL was not manifested in the first postservice year, service connection for these disabilities on the basis that they became manifest in service and persisted, or on a chronic disease presumptive basis (for SNHL as an organic disease of the nervous system, under 38 U.S.C.A. § 1112) is not warranted. 

What remains for consideration is whether the bilateral hearing loss and tinnitus are shown to somehow otherwise be etiologically related to the Veteran's service.  On that question the Board finds that the July 2008 VA examiner's opinion is entitled to great probative weight, as it takes into account the complete factual record, and the Veteran's reported history; is based on a thorough audiological evaluation; and the examiner provides rationale for the conclusions reached, citing to the lengthy postservice interval before hearing/tinnitus complaints were noted, and the extensive postservice occupational noise trauma (which is identified as a more likely etiological factor for the claimed disabilities) .  Because there is no competent evidence to the contrary, the Board finds the VA examiner's opinion to be persuasive. 

The Veteran's own lay opinion is not competent evidence in this matter.  The matter of a nexus between a relatively recently appearing hearing loss disability and/or tinnitus and his service/noise trauma therein (i.e., conceding the Veteran's account of being some 75 feet from a landmine explosion) is a complex medical question especially in light of existing alternative etiological factors for the hearing loss (such as postservice exposure to occupational noise and the aging process).  See Jandreau v. Nicholson, 492 F.3d 1372, 1377  (Fed. Cir. 2007).  The Veteran does not provide any rationale for his opinion, and does not cite to supporting factual data, supporting medical literature, or supporting medical opinion. 

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claims of service connection for his bilateral hearing loss and tinnitus.  Accordingly, they must be denied.


ORDER

The appeal seeking service connection for bilateral hearing loss is denied.

The appeal seeking service connection for tinnitus is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


